DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/147,337 filed on 01/12/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (US 20140263832 A1) in view of Cameron-Johnson (US 3711043 A) and further in view of Isami (US 11480220 B2). 
Regarding claim 1, SCHMIDT discloses a landing gear system (fig. 1-4), comprising: 
an axle (8) comprising an internal cavity (see fig. 3); 
a wheel (3, fig. 2) rotatably mounted to the axle; 
a drive shaft (22) disposed within the cavity, the drive shaft being rotatable about an axis;
a gear assembly (e.g. 13, 17, fig. 1);
a plurality of couplers (27) selectively moveable between an engaged state and a disengaged state, wherein the couplers transfer rotation of the drive shaft (22) to the wheel (3), when one of the plurality of couplers is in the engaged state. (see para 43)
However, SCHMIDT fails to disclose a planetary gear assembly, comprising: a sun gear operably coupled to the drive shaft; a planet gear operably engaging the sun gear; and a ring gear surrounding and operably coupled to the planet gear, the ring gear having a first plurality of gear teeth integrally formed on an outboard side of thereof, wherein rotation of the drive shaft rotates the ring gear; and a dog clutch assembly, comprising: a first clutch portion comprising the first plurality of teeth, and a second clutch portion comprising a second plurality of teeth associated with the wheel, wherein the dog clutch assembly is selectively moveable between an engaged state and a disengaged state, wherein the dog clutch assembly transfers rotation of the ring gear to the wheel when the dog clutch assembly is in the engaged state, and the dog clutch assembly does not transfer rotation of the wheel to the ring gear when the dog clutch assembly is in the disengaged state.
Cameron-Johnson teaches a landing gear system (fig. 1-3), comprising: 
 a planetary gear assembly (20), comprising: 
a sun gear (24) operably coupled to a drive shaft (17); 
a planet gear (37) operably engaging the sun gear; and 
a ring gear (38) surrounding and operably coupled to the planet gear, the ring gear having a first plurality of gear teeth integrally formed on an outboard side of thereof , wherein rotation of the drive shaft (17) rotates the ring gear (38); and 
a clutch assembly (53) selectively moveable between an engaged state and a disengaged state, wherein the clutch assembly transfers rotation of the ring gear (38) to the wheel (51), when the clutch assembly is in the engaged state, and the clutch assembly (53) does not transfer rotation of the wheel to the ring gear when the clutch assembly is in the disengaged state. (col. 3, line 56 to col. 4, line 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a planetary gear and a clutch as taught by Cameron-Johnson as so that a designed torque/speed for taxing can be achieved.
              As modified, the landing gear system would have a planetary gear and a clutch system.
Isami teaches a transmission (fig. 1-2) wherein a clutch mechanism (e.g. CL1 and CL2) may be a friction clutch mechanism or dog clutch mechanism (see col. 6, lines 56-57 and col. 7, lines 7-9) and a first clutch CL1 or a second clutch CL2 is a dog clutch (see fig. 2, col. 7, line 21-24) and a first clutch portion comprising the first plurality of teeth (35), and a second clutch portion comprising a second plurality of teeth (36). (see fig. 2 of Isami)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the clutch device of Cameron-Johnson in the manner of clutch device as taught by Isami as an obvious matter of engineering design choice.  Both frictional clutch (such as the clutch of Cameron-Johnson) and positive locking clutch (such as the dog clutch of Isami) are known and suitable arrangements for a clutch device.  Further, substituting one known clutch device for another known clutch device involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the clutch device to a dog clutch device, as the device would still adequately function as a clutch device, while having the added capability of additional torque absorption over a friction clutch. 
As modified, the landing gear system would have a dog clutch comprising: a first clutch portion comprising the first plurality of teeth, and a second clutch portion comprising a second plurality of teeth associated with the wheel.
Regarding claim 2, SCHMIDT/ Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 1, Cameron-Johnson further discloses the planetary gear assembly further comprising a carrier (36, fig. 3) fixedly positioned relative to the axle (col. 2, line 19-26), wherein the sun gear (24) and the planet gear (37) are rotatably coupled to the carrier. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a carrier as taught by Cameron-Johnson as so that the carrier can be fixed with the housing and provide a more compact design and easy maintenance. (see col. 2, line 45-59)
Regarding claims 3 and 4, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 1, Isami further teaches wherein the first plurality of teeth engage the second plurality of teeth when the dog clutch assembly is in the engaged state.
Isami further teaches wherein the second plurality of teeth are integrally formed on an inboard face. (see fig. 2 of Isami)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by engaging the first and second plurality of teeth as taught by Isami as so that the dog clutch can be engaged properly without any slip or friction. 
Regarding claims 5 and 6, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 1, Cameron-Johnson further discloses wherein the second clutch portion is fixed in rotation relative to wheel (51) and is fixedly coupled to the wheel. (e.g. after modification, see fig. 2, col. 3, line 48-49) 
Cameron-Johnson further discloses wherein the second clutch portion  is mounted for translation relative to the first clutch portion. (e.g. after modification, see col.3, line 56 to col. 4, line 11 of Cameron-Johnson)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by fixing the second clutch portion with the wheel and by translating the second clutch portion relative to first clutch portion as taught by Cameron-Johnson as so that the torque can be transferred efficiently and the design will be more compact.
Regarding claim 7, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 3, Cameron-Johnson further discloses a plurality of slider assemblies (e.g. the splined connection second clutch portion is connected with 32) fixedly positioned relative to the wheel, wherein the second clutch portion (e.g. splined to 32) is slidably mounted to the plurality of slider assemblies. (e.g. after modification)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a plurality of slider assemblies as taught by Cameron-Johnson as so that the second clutch portion can be connected to the wheel.
Regarding claim 10, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 3, Cameron-Johnson further discloses wherein the second clutch portion is fixed in rotation relative to wheel (51) and is fixedly coupled to the wheel. (see fig. 2, col. 3, line 48-49 of Cameron-Johnson) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by fixing the second clutch portion with the wheel as taught by Cameron-Johnson as so that the torque can be transferred efficiently and directly to the wheel without any further elements which makes the design compact.
Regarding claim 11, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 10, Cameron-Johnson further discloses wherein the second clutch portion is mounted for translational movement relative to the ring gear. (e.g. after modification)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by mounting the second clutch portion relative to the ring gear as taught by Cameron-Johnson as so that the second clutch portion can move towards the first clutch portion while engaging or disengaging.
Regarding claim 12, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 10, respectively, Cameron-Johnson further discloses a plurality of slider assemblies (e.g. the splined connection second clutch portion is connected with 32) fixedly positioned relative to the ring gear, wherein the second clutch portion (splined to 32) is slidably mounted to the plurality of slider assemblies. (e.g. after modification)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a plurality of slider assemblies as taught by Cameron-Johnson as so that the second clutch portion can be connected to the wheel.
Regarding claim 15, SCHMIDT discloses a landing gear system (fig. 1-4), comprising: 
a drive shaft (22) disposed within an axle housing (has not character numeral, see fig. 1, the housing of axle 8) of an axle (8), the drive shaft being rotatable about a first axis (e.g. axis of 22);
a wheel (3, fig. 2) rotatably mounted to the axle for rotation about the first axis; 
a gear assembly (e.g. 13, 17, fig. 1);
a plurality of couplers (27) selectively moveable between an engaged state and a disengaged state, wherein the couplers transfer rotation of the drive shaft (22) to the wheel (3), when one of the plurality of couplers is in the engaged state. (see para 43)
However, SCHMIDT fails to disclose a planetary gear assembly, comprising: a carrier fixedly coupled to the axle housing; a sun gear coupled to the carrier for rotation about the first axis and engaging the drive shaft, wherein rotation of the drive shaft rotates the sun gear about the first axis; a plurality of planet gears operably engaging the sun gear, each planet gear being mounted to the carrier for rotation about a corresponding planet gear axis parallel to the first axis; and a ring gear coupled to the carrier for rotation about the first axis, the ring gear surrounding and engaging each of the plurality of planet gears, rotation of the drive shaft rotating the ring gear; and a dog clutch assembly selectively engaging the ring gear (38) with the wheel.
Cameron-Johnson discloses a landing gear system (fig. 2-3), comprising: SLST\72964AP-17-a drive shaft (17) disposed within an axle housing (e.g. gear housing 26, flange sleeve 32 and rim of wheel 11, see fig. 1) of an axle (12) and rotatable about a first axis; 
a wheel (e.g. 51, rim of the wheel) rotatably mounted to the axle for rotation about the first axis; 
a planetary gear assembly (20), comprising: 
a carrier (36, fig. 3) fixedly coupled to the axle housing (12)
a sun gear (24) coupled to the carrier for rotation about the first axis and engaging the drive shaft (17), 
wherein rotation of the drive shaft (17) rotates the sun gear about the first axis; 
a plurality of planet gears (37) operably engaging the sun gear, each planet gear being mounted to the carrier (36) for rotation about a corresponding planet gear axis parallel to the first axis; and 
a ring gear (38) coupled to the carrier (36) for rotation about the first axis, the ring gear (38) surrounding and engaging each of the plurality of planet gears, rotation of the drive shaft (17) rotating the ring gear; and 
a clutch assembly (53) selectively engaging the ring gear (38) with the wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a planetary gear and a clutch as taught by Cameron-Johnson as so that a designed torque/speed for taxing can be achieved.
              As modified, the landing gear system would have a planetary gear and a clutch system.
Isami teaches a transmission (fig. 1-2) wherein a first clutch CL1 or a second clutch CL2 is a dog clutch (see fig. 2, col. 7, line 21-24) and further teaches the clutch mechanism may be a friction clutch mechanism or dog clutch mechanism. (see col. 6 , lines 56-57 and col. 7, lines 7-9)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of Cameron-Johnson in the manner of clutch device as taught by Isami as an obvious matter of engineering design choice.  Both frictional clutch (such as the clutch of Cameron-Johnson) and positive locking clutch (such as the dog clutch of Isami) are known and suitable arrangements for a clutch device.  Further, substituting one known clutch device for another known clutch device involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the clutch device to a dog clutch device, as the device would still adequately function as a clutch device, while having the added capability of additional torque absorption over a friction clutch. 
Regarding claims 16 and 17, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear system as modified according to the claim 15, Isami further teaches the clutch assembly (CL2) comprising: first clutch portion (e.g. 33,  which is couple to the second movable member 32 via spring to rotate together with the ring gear, see fig. 2 of Isami and col. 8 , line 31-33) associated with the ring gear (e.g. 16) and a second clutch portion (e.g. the portion has teeth 36 of Isami, after modification, the second portion is splined to 32 of Cameron-Johnson) associated with the wheel.
Isami further teaches wherein the first clutch portion (first clutch portion of CL2) is integrally formed with the ring gear (16) (see fig. 1)
 and the second clutch portion is slidably associated with the wheel (after modification, the second clutch portion is splined to 32 and 32 is fixed to the wheel by a bolt see col. 2, line 16-18 of Cameron-Johnson), 
the landing gear assembly further comprising an actuator (20) configured to selectively move the second clutch portion to engage the first clutch portion. (col. 7, line 21-26 of Isami).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a first clutch and a second clutch portion as taught by Isami as so that the dog clutch can be engaged properly without any slip or friction. 
Regarding claim 18, SCHMIDT/Cameron-Johnson/ Isami discloses the landing gear assembly as modified according to the claim 16, Cameron-Johnson further disclose wherein the first clutch portion is slidably (col. 3, lines 60-63 and col. 4, lines 1-11) associated with the ring gear, and the second clutch portion is fixedly positioned relative to the wheel, (after modification, the second clutch portion is fixed to 32 and 32 is fixed to the wheel by a bolt see col. 2, line 16-18 of Cameron-Johnson),
the landing gear assembly further comprising an actuator (60) configured to selectively move the first clutch portion to engage the second clutch portion. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by mounting the first and second clutch portion as taught by Cameron-Johnson as so that the second clutch portion can move towards the first clutch portion while engaging or disengaging and that the torque can be transferred efficiently and the design will be more compact.
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (US 20140263832 A1) in view of Cameron-Johnson (US 3711043 A) and Isami (US 11480220 B2) and further in view of Ruget (US 3713519).
Regarding claims 8-9 and 13-14, SCHMIDT/Cameron-Johnson/ Isami discloses all the elements of the invention as mentioned in claims 7 and 12, respectively, but fails to disclose each slider assembly comprising a bolt extending through a corresponding hole in the second clutch portion and wherein each slider assembly further comprising a spring engaging the second clutch assembly to urge the clutch assembly toward the disengaged state.
Ruget teaches an electromagnetic clutch (e.g. fig. 8-9) wherein slider assembly (e.g. 102) comprising a bolt (113, col. 5, line 6-9) extending through a corresponding hole in the second clutch portion (102) and wherein the slider assembly further comprising a spring (114) engaging the second clutch assembly (fig. 9) to urge the clutch assembly toward the disengaged state. (see fig. 8 and col. 4, line 59-69 and col. 5, line 66-end)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a bolt and a spring as taught by Ruget as so that the second clutch portion could be rotationally integral by means of bolt and a spring can pull the second clutch portion against the first clutch portion in a reliable manner.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable being unpatentable over SCHMIDT et al. (US 20140263832 A1) in view of Cameron-Johnson (US 3711043 A) and Isami (US 11480220 B2) and further in view of Hosokawa et al. (US 20150345566 A1) (hereinafter “Hosokawa”). 
Regarding claims 19 and 20, SCHMIDT/Cameron-Johnson/ Isami teaches all the elements of the inventions as modified in the rejection of claim 16, except a first alignment fitting fixedly positioned relative to the first clutch portion and a second alignment fitting fixedly positioned relative to the second clutch portion, wherein the first alignment fitting engages the second alignment fitting when the clutch assembly moves from a disengaged state to an engaged state and wherein the first alignment fitting comprises a first frustoconical surface, and the second alignment fitting comprises a second frustoconical surface, the first frustoconical surface engaging the second frustoconical surface when the clutch assembly is in the engaged state. 
Hosokawa teaches driving force transmission device (1, fig. 1-8, see para 25) a first alignment fitting (14) fixedly positioned relative to the first clutch portion (11) and a second alignment fitting (16) fixedly positioned relative to the second clutch portion (12), wherein the first alignment fitting engages the second alignment fitting when the clutch assembly moves from a disengaged state to an engaged state and wherein the first alignment fitting (14, fig. 8) comprises a first frustoconical surface (142), and the second alignment fitting (16) comprises a second frustoconical surface (162), the first frustoconical surface engaging the second frustoconical surface when the clutch assembly is in the engaged state. (see fig. 8A)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SCHMIDT by adding a first and second alignment fittings as taught by Hosokawa so that the alignment fittings can generate a force supporting differential rotation between the first and second clutch portion and thereby enhance the reliability and performance of the clutch.

Remarks and Response
The claim amendments have alleviated the previous claim rejections on 112(b) of claims and claim objections. Accordingly, these rejections have been withdrawn since the claims have been amended and cancelled. Applicant’s argument filed on 09/29/2022 have been fully considered but they are not persuasive per the reason set forth below. 
Applicant contends that Cameron-Johnson does not disclose or suggest the newly recited features of claims 1 and 15.  While this argument is found persuasive, new references have been applied SCHMIDT et al. (US 20140263832 A1) and Isami (US 11480220 B2)  that discloses the new limitations, as appears above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
ROQUES et al. (US 20180170527 A1) discloses an aircraft landing gear (2) comprising: a leg (6) that can be pivotably connected to a load-bearing structure of the aircraft (1) in order for the landing gear (2) to be deployed and retracted; a wheel (13, 14) that is rotatable in relation to the leg (6), and an electric motor (15, 16) that can rotate the wheel (13, 14) in relation to the leg (6); a transmission mechanism (17) designed to selectively transmit torque generated by the electric motor (15, 16) to the wheel (13, 14) in order to rotate the wheel in relation to the leg (6) or to the leg (6) in order to rotate the leg (6) in relation to the load-bearing structure of the aircraft (1) in order to deploy or retract the landing gear (2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.P./Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655